Citation Nr: 0505551	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  02-07 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. Hal Smith




INTRODUCTION

The veteran served on active duty from October 1967 to August 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2001 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Reno, Nevada.  
In March 2003, the Board determined that new and material 
evidence had been submitted that was sufficient to reopen the 
claim.  Additional development was requested in a January 
2004 remand decision.  The claim was denied by the RO in July 
2004.  


FINDING OF FACT

The evidence is in relative equipoise as to whether the 
veteran's left knee disability is of service origin.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the favor of the veteran, 
his left knee disorder was incurred during active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

VA satisfied this duty by means of a statement of the case 
(SOC) in April 2002, as well as by a VCAA letter in January 
2004, and a supplemental statement of the case (SSOC) in July 
2004.  By means of these documents, the veteran was told of 
the requirements to establish service connection for a left 
knee condition and of the reasons for the denial of his 
claim.  Each of these documents advised him as to what 
evidence the RO had in its possession and what evidence was 
still needed.  Specifically, the veteran was notified that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from any private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In May 2001, this appeal ensued.  This was after 
the enactment of the VCAA in November 2000.  The veteran, 
however, was not provided VCAA notice until the April 2002 
SOC.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The April 2002 SOC, the January 2004 VCAA letter, and the 
July 2004 SSOC clearly reflect that his claim was adjudicated 
based upon all the evidence of record with consideration of 
VCAA.  There is no indication that the disposition of his 
claim would not have been different had he received pre-AOJ 
adjudicatory notice pursuant to section 5103(a) and § 
3.159(b).  Accordingly, any such error is nonprejudicial.  
See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the veteran's service medical 
records (SMRs) and VA and private treatment records.  There 
is no indication of any relevant records that the RO failed 
to obtain.  The veteran's various communications indicate 
that he has no additional evidence to submit.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  Examinations were conducted in May 003 and the 
claims file was reviewed in July 2004.  Reports of these 
examinations are in the claims file.  Therefore, the Board 
concludes that no further assistance to the veteran is 
required.  



Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002);  38 C.F.R. § 3.303 (2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

The veteran contends that he injured his left knee playing 
football in service and that he again experienced problems 
with the left knee after service which led to surgery.  The 
veteran contends that he never injured his right knee during 
service.  A review of the service medical records reflects 
that the veteran was seen in October 1970 for knee complaints 
after playing football.  He said that his knee gave out.  
There was pain and swelling.  Following examination, the 
diagnosis was knee strain.  (Note: It was not distinguished 
whether this injury was the right or left knee.)  Additional 
complaints associated with the knee were not reported during 
service, to include at the time of service discharge 
examination in July 1971.  

Post service records reflect that the veteran underwent a 
left meniscectomy in 1981 after injuring his left knee 
earlier that year.  Subsequently dated private treatment 
records show additional treatment in the late 1980s and he 
underwent additional left knee surgeries beginning in 1990.  
Private X-rays dated in 2001 show mild arthritis in the left 
knee.  

The private physician who performed the 1981 surgery reports 
in a March 2001 statement that he reviewed the records from 
1981.  The surgery performed at that time was on the left 
knee and severe degenerative changes were seen, in addition 
to a torn medial meniscus.  As the veteran was around 33 
years old at the time, these findings were noted to be 
"unusual for [your] age."  The private doctor noted that 
the veteran's military records did not indicate which knee he 
injured in 1970.  He pointed out, however, that the injured 
knee gave out and was swollen.  Moreover, there was medial 
joint tenderness.  The doctor added that if, in fact, the 
knee during service was the left knee, then it was "more 
likely than not that the damage we found in 1981 was a result 
of the injury sustained in 1970 while you were in the 
military service."  

VA examination report from May 2003 shows a history of 
numerous left knee surgeries.  The most recent procedure was 
a total knee arthroplasty in 2000.  The veteran gave a 
history of persistent left knee pain since military service.  
The examiner reviewed the claims file and examined the 
veteran.  The diagnosis was left knee arthritis, status post 
left total knee arthroplasty.  The examiner stated that he 
was unable to substantiate whether the inservice injury 
caused the post service complaints as he did not have all of 
the post service private records for review.  

Additional opinion was requested and obtained in July 2004 
from another VA physician.  He noted that the previous VA 
examiner apparently did not have all the private medical 
notes for review, but that he was able to review those notes 
as well the VA examiner's report.  He did not reexamine the 
veteran.  He did note that there were not private records 
dated prior to 1980.  It was his opinion that for almost 10 
years, there was no medical evidence of any ongoing knee 
problems.  He described the 1970 knee injury as of minor 
degree as no significant procedures were done at the time.  
He also noted that it was not reported as to whether the 
injury involved the left or right knee.  Given the available 
evidence, he found it hard to relate the subsequent left knee 
problems to the one episode during service, even if it 
involved the left knee.  

Under 38 C.F.R. § 3.102, when a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in the veteran's 
favor.  A reasonable doubt is one, which exists because of an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Here, the veteran contends that he only injured the left knee 
during service and subsequently developed problems in the 
left knee after service.  Service medical records do show a 
knee injury during service, but do not state which knee.  
Subsequently, in a 2001 statement, the private physician who 
performed the veteran's initial left knee surgery in 1981 
provides an opinion in support of the veteran's claim.  Thus, 
in view of this evidence, the Board finds the veteran's 
statements of injury to the left knee to be credible as there 
is no evidence of any right knee complaints or findings in 
service or at the time of the 1981 surgery.  The Board notes 
that the recent VA examiner's opinion is against the 
veteran's claim; however, the VA examiner's opinion was 
rendered without actual examination of the veteran.  
Moreover, the VA examiner did not address the opinion of the 
private physician who performed the veteran's 1981 left knee 
surgery.

Thus, the Board, resolving doubt in the veteran's favor, 
finds that the totality of the evidence supports the 
veteran's claim for service connection for a left knee 
disorder.  Accordingly, entitlement to service connection for 
residuals of a left knee injury is granted.  38 C.F.R. §§ 
3.102.


ORDER

Service connection for residuals of a left knee injury is 
granted.  




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


